                  Case 19-50776-CSS              Doc 39        Filed 07/08/20         Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    PROMISE HEALTHCARE GROUP, LLC, et al.,                          Case No. 18-12491 (CSS)

                   Debtors. 1                                       (Jointly Administered)


    PROMISE HEALTHCARE, INC., BOSSIER
    LAND ACQUISITION CORP., PROMISE
    HEALTHCARE OF LOUISIANA, INC., AND
    PROMISE PROPERTIES OF SHREVEPORT,
    LLC,                                                            Adv. Proc. No. 19-50776 (CSS)

                   Plaintiffs,

    v.

    KPC PROMISE HEALTHCARE, LLC and
    STRATEGIC GLOBAL MANAGEMENT, INC.,

                   Defendants.


                                            NOTICE OF SERVICE



1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of
Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties,
L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1,
LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
(4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise
Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices
and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
              Case 19-50776-CSS         Doc 39       Filed 07/08/20    Page 2 of 3


       PLEASE TAKE NOTICE that on June 29, 2020, the undersigned counsel to the Defendants

caused copies of the following:

   1) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
      Premises in the Bankruptcy Case (or Adversary Proceeding) to Deutsche Bank Trust
      Corporation c/o C T Corporation System;

   2) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
      Premises in the Bankruptcy Case (or Adversary Proceeding) to Wells Fargo & Company,
      c/o Corporation Service Company; and

   3) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of
      Premises in the Bankruptcy Case (or Adversary Proceeding) to Houlihan Lokey Capital,
      Inc., c/o Corporation Service Company d/b/a CSC – Lawyers Incorporating Service,

to be served via email on the following individuals:

 Stuart M. Brown (#4050)                            John Tishler (admitted pro hac vice)
 Matthew S. Sarna (#6578)                           Katie G. Stenberg (admitted pro hac vice)
 1201 N. Market Street                              Blake D. Roth (admitted pro hac vice)
 Suite 2100                                         Tyler N. Layne (admitted pro hac vice)
 Wilmington, DE 19801                               511 Union Street, Suite 2700
 Telephone: (302) 468-5700                          Nashville, TN 37219
 Facsimile: (302) 394-2341                          Telephone: (615) 244-6380
 Email: Stuart.Brown@dlapiper.com                   Facsimile: (615) 244-6804
        Matthew.Sarna@dlapiper.com                  Email: John Tishler@wallerlaw.com
                                                           Katie.Stenberg@wallerlaw.com
                                                           Blake.Roth@wallerlaw.com
                                                           Tyler.Lane@wallerlaw.com



 Dated: July 8, 2020                                BARNES & THORNBURG, LLP
        Wilmington, Delaware
                                                    /s/ Thomas E. Hanson, Jr.
                                                    Thomas E. Hanson, Jr. (No. 4102)
                                                    Kevin G. Collins (No. 5149)
                                                    1000 N. West Street, Suite 1500
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 300-3434
                                                    Facsimile: (302) 300-3456
                                                    Email: thanson@btlaw.com
                                                           kcollins@btlaw.com

                                                    -and-




                                                2
Case 19-50776-CSS   Doc 39    Filed 07/08/20   Page 3 of 3




                             BUCHALTER, A Professional
                             Corporation
                             Mary H. Rose (admitted pro hac vice)
                             1000 Wilshire Boulevard, Suite 1500
                             Los Angeles, California 90017
                             Telephone: (213) 891-0700
                             Facsimile: (213) 896-0400
                             Email: mrose@buchalter.com

                             Attorneys for Defendants KPC Promise
                             Healthcare, LLC and Strategic Global
                             Management, Inc.




                         3
